Citation Nr: 1623572	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for residuals of a left knee total arthroplasty since May 1, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was most recently before the Board in December 2013, when it was granted in part and remanded in part.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012. A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the appeal.

The Veteran underwent new VA knee examinations in March 2014 and December 2014 pursuant to a Board remand.  After review of the examination reports, the Board finds that an additional VA knee examination should be obtained.  In the March 2014 VA examination, the Veteran reported he had flare-ups several times each week, but the examiner failed to adequately discuss functional loss, including during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  During the December 2014 VA examination, the examiner noted the Veteran wore a brace for joint stability, but also noted the Veteran did not have knee instability.  Therefore, the Board finds that the March 2014 examination is inadequate because it is incomplete, and the December 2014 examination is inadequate because it is internally inconsistent and does not provide an accurate representation of the current severity of the Veteran's left knee disability.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for a higher rating for his left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution of the left knee claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private treatment records from Scott & White Healthcare from December 2013 to the present and from Roach Family Chiropractic from January 2014 to the present, and VA treatment records from the Central Texas Veterans Health Care System from June 2014 to the present, and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a left knee total arthroplasty.

The examiner should describe all symptomatology related to the Veteran's left knee disability.  Any indicated studies should be performed and the examination report should comply with the pertinent rating criteria.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

All indicated studies, including X-ray and range of motion studies in degrees of the left knee, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use of the left knee should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment of the left knee due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional loss of knee range of motion.

The examiner should indicate whether there is any lateral stability or subluxation of the left knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.

The examiner must also review the claims file and opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected left knee disability rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience at any point between October 2008 and the present.  The opinion should be generated without consideration of his nonservice-connected disabilities or age.

The examiner is specifically requested to comment on the Veteran's October 2013 private medical record noting knee laxity and indicating revision surgery of the total knee replacement was suggested.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3. Following completion of the foregoing, review the claims folder and ensure that all requested development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

4. After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




